DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Michael S. Borella (Reg. 62361) in a telephone interview on 06/03/2022.
The application has been amended as follows (on top of the latest amendments submitted by the Applicant on 06/10/2020):

Claim Amendments:

1. (Currently Amended) A computing system comprising: 
persistent storage disposed within a remote network management platform and containing configuration items (CIs) representing discovered attribute values of computing resources associated with a managed network; and 
one or more processors configured to perform operations comprising: 
obtaining test result data generated based on a third-party scanning system executing one or more tests of a particular computing resource associated with the managed network, 
wherein the test result data comprises one or more attribute values of the particular computing resource; 
generating, by way of an embedding model and based on the one or more attribute values of the particular computing resource, an embedding vector representing the one or more attribute values of the particular computing resource; 
comparing the embedding vector to a plurality of candidate embedding vectors, 
wherein each respective candidate embedding vector of the plurality of candidate embedding vectors represents the discovered attribute values of a corresponding CI of the CIs contained in the persistent storage; 
based on comparing the embedding vector to the plurality of candidate embedding vectors, selecting a particular CI of the CIs contained in the persistent storage; and 
updating the particular CI to additionally represent at least a portion of the test result data.

Reasons for Allowance
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claimed invention discloses a system for correlating machine learning generated configurations to predetermined configurations of a computing resource such as network nodes. The system contains the predetermined characteristics of computing resources, employs a machine learning model to generate a vector of characteristics of a particular computing resource and compares the machine generated vector to the predetermined characteristics.
The claimed invention contains the following features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
A computing system comprising: 
persistent storage disposed within a remote network management platform and containing configuration items (CIs) representing discovered attribute values of computing resources associated with a managed network; and 
one or more processors configured to perform operations comprising: 
obtaining test result data generated based on a third-party scanning system executing one or more tests of a particular computing resource associated with the managed network, 
wherein the test result data comprises one or more attribute values of the particular computing resource; 
generating, by way of an embedding model and based on the one or more attribute values of the particular computing resource, an embedding vector representing the one or more attribute values of the particular computing resource; 
comparing the embedding vector to a plurality of candidate embedding vectors, 
wherein each respective candidate embedding vector of the plurality of candidate embedding vectors represents the discovered attribute values of a corresponding CI of the CIs contained in the persistent storage; 
based on comparing the embedding vector to the plurality of candidate embedding vectors, selecting a particular CI of the CIs contained in the persistent storage; and 
updating the particular CI to additionally represent at least a portion of the test result data.


Carroll et al. (US 11,228,490) discloses a storage management method for configuration data for various items of client’s computing environment. A configuration item stored in a data store becomes a candidate for a data store change. Storing of configuration data of the item at a different data store is initiated.
Basu et al. (US 2020/0202170) discloses methods for improving accuracy, scalability and efficient of machine learning models for selecting digital content items for display within a graphical user interface.
Chen et al. (US 2021/021975) discloses a method for a user tag generation at a computing device in a neural network. The method includes receiving discrete user data corresponding to a target user identifier in a multiple feature fields, and for each of the feature fields an intra field feature corresponding to a target user identifier based on the discrete user data.
Depaolo et al. (US 10,984,666) discloses methods for artificial intelligence learning systems that represent options to users based on their life stage and personality profile after creating group structures in an application.
Regarding claims 19 and 20, the claims contain similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 2-18, these claims depend from claim 1 and thus are allowed for the same reason stated above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 9:00a~6:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached at 571-272-3123.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411